The appellant in this case was convicted in the County Court for the offense of unlawfully betting at a game played with dice, and his punishment assessed at a fine of $25, The statement of facts in this case has been stricken out, and we adhere to our ruling in regard thereto. There is nothing in appellant's contention contained in his bill of exceptions number 2 in regard to the panel of the jury. Article 3031, Revised Civil Statutes, settles this question against appellant. The court's charge in defining what might constitute a bet is correct. A bet may be made by acts without words. There is nothing in the remarks of the county attorney improper.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.